Citation Nr: 1728373	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  13-13 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a cervical spine condition.

2.  Entitlement to service connection for a right shoulder condition.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

B. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1969 to February 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran testified at a Board hearing before the undersigned in October 2016.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his October 2016 hearing before the Board, the Veteran reported that he began suffering numbness in the hands and muscle loss in his right shoulder in 2011; VA medical records indicate that he sought treatment for those conditions beginning in March 2011.  

In his June 2012 claim, the Veteran stated that he injured his neck and right shoulder in combat in Cambodia, as he dove for cover while under fire and "struck a tree at the right side of [his] neck and upper part of [his] shoulder."  In an October 2016 hearing before the Board, the Veteran further stated that he did not seek treatment for those injuries at the time, as his focus was on the bullet wounds he had received during the same incident.  

Although there was no documented complaint of a shoulder or neck injury related to combat, the Veteran's lay statements are sufficient to establish the occurrence of such an injury, as his Form DD 214 indicated he received a (Combat Infantryman Badge) CIB for service in combat, as well as a Purple Heart.  See 38 C.F.R. § 3.304 (d) (2016).

The July 2012 VA contract examination report shows the examiner opined that the claimed conditions were less likely than not incurred in or caused by the claimed in-service injury, event, or illness, citing a lack of in-service medical documentation.  However, the Veteran's lay statements are sufficient to establish the occurrence of the claimed injury in light of his service in combat.  Because the examiner's etiological opinions appear to be based solely on the lack of in-service medical documentation of the Veteran's in-service injury, the Board finds the opinions inadequate; consequently, a remand is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by a medical professional that has not previously participated in this case, to determine the nature and etiology of his claimed cervical spine and right shoulder conditions.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner must diagnose all current cervical spine and right shoulder disabilities, to include lower motor neuron atrophy, osteoarthritis, and degenerative disc disease. 

The examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that any currently diagnosed cervical spine or right shoulder disability is related to his active service or any incident therein. 

The examiner must specifically acknowledge and discuss the Veteran's in-service injury to his neck and right shoulder incurred in combat in Cambodia even though such incident is not documented in the Veteran's service treatment records. 

The examination report must include a complete rationale for all opinions expressed.  

2.  Then, the AOJ should review the claims file and readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




